Citation Nr: 0205951	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision that denied service connection for a cervical spine 
disorder and denied an increased (greater than 10 percent) 
rating for a low back disorder.  By rating decision dated in 
July 1997, the RO granted an increased (20 percent) rating 
for the veteran's service-connected low back disability.  The 
veteran continued his appeal.

In March 1998, a videoconference hearing was conducted by the 
undersigned acting member of the Board.  A transcript of this 
hearing is of record.  

In June 1998, the Board remanded the issues on appeal to the 
RO for additional development.  Thereafter, by rating 
decision dated in January 2000, the RO granted an increased 
(40 percent) rating for the veteran's service-connected low 
back disorder, effective November 18, 1998.  The veteran 
continued his appeal for a higher evaluation.  

In July 2000, the Board issued a decision that granted an 
increased (40 percent) rating for the veteran's service-
connected low back disorder prior to November 18, 1998, but 
denied service connection for a cervical spine disorder and 
an increased (greater than 40 percent) rating for the 
veteran's service-connected low back disability.  The 
veteran, in turn, appealed the denials to the United States 
Court of Appeals for Veterans Claims (Court).

On March 13, 2001, the Court issued an order that granted a 
joint motion for remand and to stay further proceedings filed 
by counsel for both parties, vacated the Board's July 2000 
decision with respect to the denials of service connection 
for a cervical spine disorder and an increased (greater than 
40 percent) rating for the veteran's service-connected low 
back disability, and remanded the matters on appeal to the 
Board for action in compliance with the joint motion.

In September 2001, the Board remanded the claim to the RO.  

In November 2001, a videoconference hearing was conducted by 
an undersigned member of the Board.  A transcript of this 
hearing is of record.

Subsequent to the issuance of the most recent (February 2000) 
supplemental statement of the case, the veteran submitted 
additional evidence (an August 2001 statement from the 
veteran's private physician) which has not been reviewed by 
the RO.  The Board notes, however, that the veteran waived RO 
consideration of the additional evidence on the record during 
his November 2001 videoconference hearing, permitting the 
Board to consider such records in the first instance.  See 
38 C.F.R. § 20.1304(c) (2001).

During the November 2001 videoconference hearing, the veteran 
also raised the issue of entitlement to service connection 
for depression, claimed as secondary to low back disability.  
Since the RO has not adjudicated this issue, and it is not 
inextricably intertwined with an issue currently on appeal 
(see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  There is no persuasive medical evidence of a nexus 
between the veteran's current cervical spine disability and 
the veteran's active military service.

3.  The veteran's service-connected low back disability is 
currently manifested by mild to severe limitation of motion 
of the lumbar spine, complaints of chronic pain (increased 
with use and during flare-ups), and weakened movement and 
excess fatigability during flare-ups.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability is not the result 
of disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for a rating greater than 40 percent for 
service-connected low back disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings related to a cervical spine disorder.  
A December 1981 service medical record notes that the veteran 
was seen with complaints of low back pain for one week.  He 
denied trauma and reported a history of low back pain in the 
past.  Impression was chronic, mild low back pain.  
Hospitalization records from Mayo Regional Hospital show 
that, on October 5, 1983 (which was approximately a week 
prior to the veteran's discharge from service), the veteran 
was seen for complaints of chronic backache for the past two 
years.  He also reported that his neck ached at times.  
Examination revealed some muscle spasms in the lumbar region 
on the right.

Treatment records from Mayo Regional Hospital dated in 
December 1983 note the veteran's history of muscle spasms 
during service.  X-rays of the lumbosacral spine revealed an 
increased lumbosacral angle with resultant mild lordosis and 
no other abnormalities.

Treatment records received from Dr. Howard at Myerowitz 
Chiropractic Center note that the veteran was seen in 1984 
with complaints of low back pain.  January 25, 1984 clinical 
notations indicate that the veteran had experienced low back 
pain for more than two years.  On examination, the veteran 
was asymptomatic.  In a January 26, 1984 statement, Dr. 
Howard indicated that the veteran had recovered sufficiently 
to be able to return to his regular work.  A February 4, 1984 
clinical record notes the veteran's complaints of some neck 
pain.  On February 11, 1984, Dr. Howard noted that the 
veteran was much improved.  

A March 1984 VA outpatient treatment report notes that the 
veteran reported a three-year history of back pain.  He 
complained of low back pain with no radiation that was 
aggravated by prolonged standing.  Diagnosis was 
spondylolisthesis.  There were no clinical findings regarding 
the cervical spine.

During an April 1984 VA examination, the veteran complained 
of chronic low back pain and strain.  He reported that he 
first noticed low back pain in 1981, but did not recall any 
specific injury or aggravating factor.  In addition, the 
veteran noted some discomfort going up in between his 
shoulder blades and up into the thoracic area.  He denied 
radiation to the lower extremities.  Impression was chronic 
low back strain.  There were no clinical findings regarding 
the cervical spine.

By rating decision dated in June 1984, the RO granted service 
connection for a low back disorder.

VA outpatient treatment reports dated in December 1994 note 
that the veteran was seen for complaints of neck and lower 
back pain.  Examination revealed limited range of motion of 
the neck and limited flexion of the back, both secondary to 
muscle spasm.  X-rays of the cervical spine revealed: 
straightening of the cervical spine, most likely due to 
muscle spasm; mild degenerative disease of the C5 and C6 
vertebral bodies; and posterior bony osteophyte, which 
projected into the spinal foramina at the C5-6 level on the 
right side.  X-rays of the lumbar spine revealed mild 
Schmorl's node deformity; no evidence of compression 
fracture, displacement, lytic or blastic lesions, or obvious 
spondylolisthesis was seen and the intervertebral disc spaces 
were maintained.  

In 1995, the veteran submitted claims for an increased rating 
for a low back disorder and service connection for a cervical 
spine disorder.

VA outpatient treatment records dated in 1995 note that the 
veteran received ongoing treatment for his low back pain.  A 
January 1995 x-rays report notes findings of: straightening 
of the cervical spine, most likely due to muscle spasm; mild, 
degenerative disease of the C5 and C6 vertebral bodies; and 
posterior bony osteophyte, which projected into the spinal 
foramina at the C5-6 level on the right side.  A March 1995 
treatment record notes the veteran's complaints of pain in 
the middle of his back, which was getting worse.  He 
described his pain as 8 out of 10, constantly.  He also 
reported constant burning in between the shoulder blades.  
Upon examination, trunk flexion was to 30 degrees, extension 
was to 10 degrees and bilateral lateral flexion was to 10 
degrees.  Straight leg raising was to 45 degrees bilaterally.  

A November 1995 VA examination report notes that the veteran 
reported that his back bothered him on a daily basis, 
particularly with cold, rainy days, overuse, or bending.  He 
reported that his job involved eight hours of standing, 
operating a loom.  He further reported that prolonged walking 
or sitting for more than an hour bothered his back, and that 
occasionally the pain radiated down to the left leg.  
Examination of the back revealed mild flattening.  Forward 
flexion was to 70 degrees, backward extension and left 
lateral bending was full and painless, but right lateral 
bending, while full, was painful.  Impressions were chronic 
lumbosacral strain and probable degenerative disc disease.  
The examiner opined that the veteran might have a mild 
intermittent radiculopathy involving the left leg.

A December 1996 VA outpatient treatment record notes the 
veteran's complaints of cervical neck pain.  The veteran 
reported a history of back injury during service.  Upon 
examination, the veteran was able to bend over 90 degrees.  
Lateral motion was to 45 degrees bilaterally.  Gait was 
normal.  Impression included status post-back injury.

December 1996 x-rays from Halifax Regional Hospital revealed 
no evidence of any fracture, subluxation, or area of bony 
destruction in the cervical, lumbar, or thoracic spine.  
There was some loss of lumbar lordosis, which was nonspecific 
but could relate to some muscle spasm.  The conclusion was no 
radiographic evidence of any acute bony abnormality.

An April 1997 VA examination report notes the veteran's 
complaints of pain and stiffness localized to the posterior 
cervical spine, especially at the base, with intermittent 
paresthesia involving the ulnar nerve.  He reported that 
range of motion of the neck was limited.  The veteran also 
complained of pain localized to the upper lumbar and lower 
thoracic area aggravated by prolonged sitting and repetition.  
He also complained of pain with certain twisting kind of 
motion.  He denied using a back support of any type. He 
denied any leg symptomatology compatible with nerve problems.  
Examination of the cervical spine did not show any evidence 
of atrophy or deformity.  Range of motion of the cervical 
spine was: forward flexion to 5 degrees; and rotation from 0 
to 30 degrees bilaterally.  The veteran complained of pain in 
each direction.  Examination of the thoracolumbar spine 
showed it was normal in appearance and did not reveal any 
obvious structural abnormality.  Range of motion of the 
thoracolumbar spine was: flexion to 60 degrees; and extension 
to 5 degrees.  Straight leg raising in the sitting position 
resulted in complaints of pain along the hamstrings at 
posterior knees, right worse than the left.  Deep tendon 
reflexes were normal and symmetrical at the patella and 
Achilles areas.  There were no motor deficits involving the 
upper extremities.  X-rays of the cervical spine revealed 
degenerative disk changes between C5 and C6 with some 
foraminal narrowing bilaterally.  X-rays of the lumbosacral 
spine did not reveal a great deal of abnormality.  Impression 
was history of chronic pain involving the neck and lower 
back, aggravated by repetitive bending, lifting, pushing and 
pulling which, if increased, would make the veteran 
symptomatically worse.  The examiner opined that, 
objectively, the veteran had some lumbar restricted range of 
motion but otherwise was neurologically intact.  

A May 1997 VA outpatient treatment record notes the veteran's 
complaints of chronic neck and lumbar pain.  Assessment was 
chronic back pain.  A July 1997 VA outpatient treatment 
record notes the veteran's complaints of neck and back pain, 
as well as numbness in the left upper extremity.  Examination 
revealed that range of motion of the neck was within normal 
limits.  The examiner found that the veteran's complaints of 
pain and numbness were not related to neck motion.  A 
September 1997 VA outpatient treatment record notes the 
veteran's complaints of generalized back pain.  Assessment 
included degenerative joint disease and degenerative disk 
disease of the cervical spine.  Correspondence from a VA 
treating physician, dated in September 1997, indicates that 
the veteran suffered from chronic cervical and lumbar spine 
pain.  It was reported by history that this pain resulted 
from injuries sustained when the veteran was 19 years old.  
It was noted that the veteran described numbness and tingling 
down his arms and legs, without weakness discernable on 
physical examination.  It was also noted that a recent 
magnetic resonance imaging revealed significant C5 and C6 
disk herniation, although a September 1997 electromyograph 
did not demonstrate any electrophysiological evidence of 
cervical radiculopathy (C5 to T1) on the right or the left.

During a March 1998 videoconference hearing, the veteran 
testified that heavy lifting during his military service 
caused his neck and low back disabilities.  The veteran 
further testified that he last worked in April 1997, but 
stopped working because of his low back disability.

A November 1998 VA examination report notes that the veteran 
indicated that he worked part time doing "anything."  
Recently, he noted that he had been hauling tires and doing 
carpentry work.  He reported pain extended from his low back 
all the way to the base of the neck.  He also reported 
weakness, stiffness and lack of endurance in his limbs and 
hips.  He reported that he thought he had flare ups every day 
and lost sleep.  He also reported that at times he had 
radiation of pain into the left lateral leg, lasting 
approximately one minute.  He stated that he occasionally 
wore a neck brace.  On examination, posterior structures in 
the neck were tight.  The levator scapulae muscles 
bilaterally were said to be sensitive and tended to be 
spastic.  The rhomboids were also tight and said to be 
sensitive.  Range of motion testing of the neck revealed: 
rotation to the right to 40 degrees passively and actively; 
rotation to the left to 70 degrees with the onset of pain; 
tilting bilaterally to 15 degrees with the onset of pain; 
extension to 45 degrees; and flexion to 40 degrees.  All 
motions were limited by pain.  Examination of the low back 
revealed symmetrical posture and level iliac crests.  The 
sciatic notches were well padded and not tender.  Range of 
motion of the trunk revealed 45 degrees of flexion with pain.  
Bilateral lateral bending was to 20 degrees with the onset of 
pain; bilateral rotation was to 25 degrees with onset of 
pain; and extension was to 5 degrees.  Toe and heel walking 
was considered to be done well.  X-rays of the cervical spine 
revealed mild degenerative joint disease at multiple levels 
with some osteophyte formation.  X-rays of the lumbar spine 
revealed small Schmorl's nodes at L2-3.  There was no obvious 
disc bulging or extrusion at L2-3, L3-4, or L5-S1.  At L4-5, 
the possibility of a very minimal left paracentral extrusion 
was not excluded.  At L5-S1, there were mild, degenerative 
facet changes.  The impressions were myofascial syndrome-
shoulder girdle, cervical spine area and low back-with 
recurrent symptoms, and chronic recurrent low back strain.  
The examiner opined that no true neurological deficits had 
been demonstrated.  The examiner further opined that during 
acute flare-ups, the veteran had weakened movement and excess 
fatigability, but no incoordination.  In a November 1998 
addendum to this examination report, a VA examiner opined 
that the CT scan of November 20, 1998 did not show any nerve 
root compression.

A February 1999 VA examination report notes the veteran's 
complaints of low back pain every day, precipitated by 
working approximately two to three hours.  The veteran also 
complained of pain and stiffness in his neck and shoulders, 
aggravated by cold and damp weather.  He claimed lack of 
endurance and fatigability in his arms, shoulders, and low 
back, as well as weakness in his shoulders and tailbone.  He 
reported an occasional shock-like sensation in his left leg.  
He claimed daily flare-ups and lost sleep.  Examination of 
the neck revealed: rotation to the right to 45 degrees with 
the onset of pain; rotation to the left to 80 degrees with 
the onset of pain; tilting to 30 degrees bilaterally with the 
onset of pain; extension to 35 degrees with the onset of 
pain; and flexion to 35 degrees with the onset of pain.  
Examination of the low back revealed the iliac crests to be 
level.  Truncal flexion was to 30 degrees with the onset of 
pain; lateral bending and rotation was to 30 degrees with the 
onset of pain; and extension was to 5 degrees.  Heel to toe 
walking was done well.  The sciatic notches were not tender.  
All deep tendon reflexes were normal.  On motor testing, 
there was diminished effort involving all muscles of the left 
leg, but there was no visible atrophy.  Straight leg raising 
bilaterally was to 35 degrees with the onset low back pain.  
A CT scan revealed no evidence of nerve root compression.  X-
rays of the cervical spine revealed mild degenerative joint 
disease at multiple levels with some osteophyte formation.  
X-rays of the lumbar spine appeared to be normal, except for 
degenerative joint disease of the left lumbosacral facet 
joint.  The impressions were generalized myofascial syndrome, 
severe deconditioning/obesity, chronic recurrent low back 
strain and facet arthritis at L5-S1, left, mild.  The 
examiner opined that the veteran definitely did not have 
spondylolisthesis or even spondylolysis.  He referred to the 
November 1998 CT scan and noted that it showed no nerve root 
compression; he also noted that there were currently no 
neurological deficits.  The examiner further opined that 
diagnosis number one, generalized myofascial syndrome, was 
still thought to be the veteran's major problem, affecting 
his body from the neck, posterior thorax to low back with 
parascapular structures.  He opined that this condition 
certainly could severely limit the veteran's endurance and 
create fatigability.  No diagnosis regarding the cervical 
spine was rendered.

At the June 1999 VA examination, the examiner noted that a 
thorough review of the veteran's records and x-rays reports 
was performed and that the veteran's current cervical spine 
diagnosis was degenerative joint disease at the C5-C6 level 
with right lateral bony neuroforaminal stenosis.  In this 
regard, the examiner noted that the veteran had conventional 
films and the CT scan of his neck done less than a year ago, 
and that these supported this diagnosis.  The veteran's MRI 
done several years ago also noted C5-C6 problems.  The 
examiner noted that he had reviewed the September 1997 VA 
physician's opinion and indicated that, he could not speak 
for her, but noted that she felt that the veteran's problem 
as of September 1997 was cervical disc herniation at the C5- 
C6 level without radiculopathy.  The examiner further noted 
that he was unable to locate any of the veteran's service 
medical records that mention any neck condition, and that the 
only record generated during that time was a hospital 
emergency room note on October 5, 1983.  The examiner noted 
that the licensed practical nurse taking the veteran's 
history at the time made a notation that the veteran "states 
base of neck aches at times."  The VA examiner stated, 
however, that he did not believe that the physician who 
examined the veteran at that time, made any mention of any 
neck complaints or physical findings, but only noted the 
veteran's muscle spasms in the high lumbar region on the 
right.  The VA examiner further noted that the veteran had 
informed him that the main source of trauma to the neck was 
the fact that the veteran had carried reels of cable or wire 
repeatedly on his shoulders along the base of his neck.  This 
examiner opined, however, that there was insufficient 
evidence to conclude that the primary cause for the veteran's 
current cervical spine condition was carrying cable in such a 
fashion.  The examiner further opined that the veteran's 
primary problem in October 1983 was his chronic backache, and 
he reiterated that he did not think that there was sufficient 
evidence to link the veteran's emergency room neck complaint 
of October 1983 to his current diagnosis.

In an October 1999 addendum to the February 1999 VA 
examination report, the examiner noted that diagnosis #4 
(facet arthritis at L-5/S-1, L[eft], mild) was not related to 
the veteran's time in the service.

Outpatient treatment records dated between November 1997 and 
September 1999 show isolated back complaints.  

In an August 2001 statement, Dr. Frank A. Graf, the veteran's 
private physician, stated that a review of the veteran's 
medical records and a direct interview of the veteran were 
performed.  He stated that there was documentation of 
treatment for cervical and thoracolumbar disorders dating 
back to December 2, 1981, October 12, 1983 and May 3, 1984.  
Dr. Graf noted that upon current examination, the veteran 
complained of constant pain in the neck, shoulders, arms, 
middle back, lower back and legs.  Pain was worse in the 
morning, increased by excessive work, worry and stress, and 
not relieved by anything.  The veteran indicated that he left 
his last job as a scrap metal salvager in 1997 because of 
back and neck pain.  On examination, range of motion of the 
cervical spine was limited.  There was sensitivity to 
palpation in the anterior cervical triangles and on 
manipulative palpation spring test at C5-6 and C6-7.  In 
addition, there was a reported decrease in sensibility to 
light touch, smooth wheel and Wartenberg's pinwheel in both 
upper extremities.  Reflexes were symmetrical and active at 
biceps, triceps and brachioradialis.  Hoffmann's sign was 
negative.  In the lower extremities, straight leg raise was 
positive on the left for left-sided low back pain and left 
leg pain at 50 degrees elevation on the left, and positive on 
the right for left-sided low back pain at 60 degrees 
elevation on the right.  There was no muscle atrophy by 
inspection or circumferential measurement in the upper or 
lower extremities.  A sensory pattern change with diminution 
and sensibility was noted in the entire left leg; it was 
greatest in the L5 peripheral spinal nerve root pattern, 
lateral thigh and lateral calf.  There was weakness in ankle 
dorsiflexion and long toe extension on the left.  The veteran 
walked with an antalgic gait, a visible limp and decreased 
strength in heel walking.  There were symmetrical and active 
reflexes at the infrapatellar tendon, medial hamstring and 
tendo Achilles.  Babinski's sign was negative.  Dr. Graf 
stated that the veteran's: 

Service[-]connected injury has resulted 
in his current syndrome of thoracolumbar 
pain and left lower extremity pain.  This 
syndrome meets the criteria and is 
equivalent to . . . intervertebral disc 
syndrome, pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm and other 
neurological findings appropriate to the 
site of the diseased disc with little 
intermittent relief.  

During his November 2001 videoconference hearing, the veteran 
testified that he last worked in 1998.  The veteran's 
representative maintained that the veteran was not able to 
work at all because of his ongoing back and neck problems.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

Although the RO has not had the opportunity to consider the 
claims on appeal in light of the VCAA and its implementing 
regulations, the Board finds that the requirements of the new 
law have essentially been satisfied.  As evidenced by the 
November 1996 statement of the case, and the February 1997, 
July 1997, December 1997 and February 2000 supplemental 
statements of the case, the veteran and his representative 
have been given notice of the pertinent laws and regulations 
governing the veteran's claims and the reasons for the 
denials of his claims.  Hence, they have been provided notice 
of the information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  The RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claims; in fact, 
it appears that all existing, pertinent evidence identified 
by the veteran as relative to this claims has been obtained 
and associated with the claims file.  Moreover, the veteran 
has undergone VA examinations in connection with the claims 
and has testified at hearings in March 1998 and November 
2001.  There is no indication that there is additional, 
existing evidence outstanding that is necessary for a fair 
adjudication of the issues on appeal.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in not remanding the claims on appeal for 
explicit consideration of the VCAA and its implementing 
regulations, and in the Board deciding the claims on appeal 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  Certain chronic 
diseases, such as degenerative joint disease (arthritis), 
when manifest to a degree of 10 percent within one year from 
the date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding the presumptions, service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to the claim for service connection for cervical 
spine disability, the Board notes that the veteran is 
currently diagnosed with degenerative disease of the cervical 
spine.  However, the first objective findings of degenerative 
disease of the cervical spine, as noted above, was in 
December 1994, more than one year after separation from 
service.  The question thus becomes whether the evidence 
establishes that a medical nexus, or relationship, exists 
between the cervical spine disability first diagnosed post 
service and outside of the applicable presumptive period, and 
the veteran's active military service. 

The Board notes that, in an August 2001 statement, Dr. Graf, 
a private physician, indicated that there is documentation of 
treatment for (in addition to a lumbar spine disorder) a 
cervical disorder dating back to December 2, 1981, October 
12, 1983 and May 3, 1984.  Clearly, such findings would 
suggest a possible nexus between the current cervical spine 
disability and service.  However, Dr. Graf's recitation of 
what appears in the service medical records is not consistent 
with the actual service medical records, themselves.  Indeed, 
a careful review of the record discloses that there were no 
clinical findings or diagnosis of a cervical spine disorder 
reported on those occasions; rather, these records note only 
clinical findings related to the veteran's low back disorder.  
Furthermore, in his conclusion, Dr. Graf related the 
veteran's thoracolumbar disability to in-service injury, but 
offered no opinion as to the relationship between the 
veteran's current cervical spine disability and service.  
Thus, this evidence, as a whole, does not provide persuasive 
support for the veteran's claim that service connection for 
cervical spine disability is warranted.  

Significantly, a June 1999 VA examiner has opined, after a 
thorough review of the veteran's medical records, that there 
was insufficient evidence to conclude that the primary cause 
for the veteran's current cervical spine condition was 
carrying cable during service.  The examiner further opined 
that the veteran's primary problem in October 1983 was his 
chronic backache; the examiner did not think that there was 
sufficient evidence to link the veteran's emergency room neck 
complaint of October 1983 to his current cervical spine 
disorder.  Thus, the Board finds that the only medical 
opinion that explicitly addresses the relationship between 
the veteran's current cervical spine disability and service, 
based on the veteran's actual documented in-service medical 
history and assertions-which the Board finds is the most 
probative evidence on this point-weighs against the 
veteran's claim.  

The Board does not doubt the sincerity of the veteran's 
belief that his cervical spine problems are related to his 
duties during his military service.  Nevertheless, in the 
absence of competent and persuasive evidence linking his 
post-service cervical spine disorder to service, his claim 
must fail.  It is undisputed that the veteran and his 
representative are each competent to offer evidence as to 
facts within their personal knowledge, such as the occurrence 
of an in-service injury, and the veteran's symptoms.  
However, as laypersons without the appropriate medical 
training or expertise, neither is competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's cervical spine disability.  See 
Anderson v. West, 12 Vet. App. 491, 496 (1999); Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  

In the absence of competent and persuasive medical evidence 
establishing a relationship between the veteran's cervical 
spine disorder and his period of active duty, entitlement to 
service connection for a cervical spine disorder is not 
warranted.  In reaching this conclusion, the Board has, after 
concluding that further development is unnecessary, carefully 
considered the entire evidence of record.   However, as noted 
above, the objective medical evidence of record, which weighs 
against the claim, is found to be of greater probative value 
than the veteran's assertions, standing alone, as regards a 
relationship between service and his current cervical spine 
disability.  

Under these circumstances, the Board must conclude that the 
veteran's claim for service connection for a cervical spine 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

B.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

While the history of a disability must be considered (Id.; 
38 C.F.R. § 4.1), where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this case, the veteran's low back disorder is rated as 40 
percent disabling under the diagnostic code for lumbosacral 
strain, which contemplates severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  As 40 
percent is the maximum rating assignable under Diagnostic 
Code 5295, the veteran can only be granted an increased 
rating pursuant to another applicable diagnostic code, or on 
an extra-schedular basis.

At the outset, the Board notes that there are no medical 
findings of residuals of a fractured vertebra, or of 
ankylosis of any portion of the spine.  Hence, although 
Diagnostic Codes 5285, 5286 and 5289, provide for assignment 
of ratings in excess of the currently assigned 40 percent 
rating, those diagnostic codes are not applicable in the 
current appeal.  

As the veteran has been diagnosed as suffering from mild 
facet arthritis, his low back disability could be evaluated 
under Diagnostic Code 5292, on the basis of limitation of 
motion.  See Diagnostic Codes 5003, 5010.  The Board notes, 
however, that, like Diagnostic Code 5295, Diagnostic Code 
5292 provides for a maximum assignable evaluation of 40 
percent, for severe limitation of motion.  

It also appears that the veteran's disability may be 
evaluated under Diagnostic Code 5293, pursuant to which 
intervertebral disc syndrome is evaluated.  Under that 
diagnostic code, a 40 percent rating is warranted for 
intervertebral disc syndrome when there are severe, recurring 
attacks with intermittent relief.  A 60 percent rating is 
warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293.

A review of the record shows that that the veteran has had 
longstanding low back pain from arthritis of the lumbosacral 
spine and from lumbosacral strain.  Limitation of motion, as 
shown on range of motion testing, has ranged from mild to 
severe.  During the veteran's intermittent flare-ups, he 
experiences increased low back pain, weakness and excess 
fatigability, which produces severe limitation of motion of 
the lumbar spine.  The veteran has reported that chronic low 
back pain has become increasingly severe over time.  X-rays 
of the lumbar spine have revealed small Schmorl's nodes at 
L2-3; possible very minimal left paracentral extrusion at L4-
5; and mild, degenerative facet changes at L5-S1.  Recent 
examiners have noted that no true neurological deficits have 
been demonstrated .  

Considering the veteran's symptoms in light of the above-
referenced criteria, the Board finds that the veteran's 
lumbar spine disability is not tantamount to pronounced 
intervertebral syndrome with little intermittent relief, so 
as to warrant the assignment of a 60 percent evaluation under 
Diagnostic Code 5293.  Aside from some complaints of 
radicular symptoms and sensory diminution in the left leg, 
there have been few findings indicative of neurological 
impairment.  Here, the medical evidence demonstrates that 
deep tendon reflexes were symmetrical and active.  Although 
there was diminished effort involving the muscles of the left 
leg, no muscle atrophy was noted in the lower extremities.  
The examination reports of record are negative for findings 
of spasm in the lumbar spine since December 1994.  
Furthermore, in November 1998 and February 1999, VA examiners 
opined that the veteran did not have any nerve root 
compression or any true neurological deficits.

The Board acknowledges that the veteran experiences chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain 
(increased with use and during flare-ups, as well as weakness 
and excess fatigability during flare-ups) has been taken into 
consideration in reaching the decision to assign the current 
40 percent evaluation.  Thus, any functional impairment due 
to pain is contemplated by the current evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295.  

The Board also has considered the fact that Dr. Graf, a 
private physician, has essentially concluded that, in view of 
his pain, the veteran meets the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  However, as it is the 
province of the adjudicators, and not physicians, to make 
rating determinations on the basis of evidence, a medical 
opinion that the criteria for a particular disability level 
are met is not dispositive of an increased rating issue.  
See, e.g., 38 C.F.R.§§ 4.1, 4.6.  In this case, the medical 
evidence, as a whole, does not establish that the criteria 
for the 60 percent evaluation under Diagnostic Code 5293 are 
met.  As the criteria under that diagnostic code clearly 
state, a pronounced condition encompasses characteristic pain 
and neurological findings, the latter of which, as indicated 
above, are not truly shown here.  Even assuming, without 
deciding, that claimant could meet the requirements for a 60 
percent evaluation essentially on the basis of pain, alone, 
the evidence in this case simply does not establish that the 
veteran's pain (albeit chronic and claimed to be increasing 
in severity) is so disabling as to result in a condition 
comparable to pronounced intervertebral disc syndrome with 
little intermittent relief, which is required for assignment 
of the next higher, 60 percent evaluation under Diagnostic 
Code 5293.  It also important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In short, even at its worst, the veteran's low back 
disability is not shown to warrant assignment of a rating 
greater than the currently assigned 40 percent, whether 
evaluated under the criteria of Diagnostic Code 5292, 5293 or 
5295.  Accordingly, the Board finds that the record presents 
no schedular basis for assignment of a higher evaluation for 
service-connected low back disability.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Although the veteran is not 
currently working, there is no showing that the veteran's low 
back disorder, alone, has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a cervical spine disorder is denied.

A rating greater than 40 percent for service-connected low 
back disability is denied.



			
	Jacqueline E. Monroe          	     M. E. Kilcoyne
Member, Board of Veterans' Appeals  	Acting Member, Board of 
                                          Veterans' Appeals

		
	D. C. Spickler
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

